—Order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about January 31, 2001, which adjudicated ap*52pellant a juvenile delinquent, upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and placed him with the State Office of Children and Family Services for a period of up to 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concerning identification and credibility. Appellant was identified by a trained undercover officer who had an ample opportunity to observe appellant. Concur — Rosenberger, J. P., Tom, Lerner, Rubin and Friedman, JJ.